Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Non-Final Office Action
DETAILED ACTIONClaim Rejections - 35 USC 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:A person shall be entitled to a patent unless:(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record IIDA (US-PGPUB-NO:  US 20100001693 A1)(As to claim 1, IIDA discloses): by the integrated amount calculator is smaller than a predetermined value [Fig. 4, S1] 

    PNG
    media_image1.png
    630
    419
    media_image1.png
    Greyscale

Claims 1, are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record OHKAWA (US-PGPUB-NO:  US20180037130)(As to claim 1, OHKAWA discloses):1. A battery control device incorporated in a battery system including a battery pack with a plurality of unit cells connected in series [Para. 120, refer to: "battery control"], and a temperature sensor attached to a predetermined unit cell [Para. 41, refer to:  by the integrated amount calculator is smaller than a predetermined value. [Para. 91, refer to: "condition", "current", "calculate", "smaller"; Also refer to Fig. 3, depicting controlling to current flow based on temperature sensor  
    PNG
    media_image2.png
    505
    652
    media_image2.png
    Greyscale

Claims 1, are further rejected under 35 U.S.C. 102(a)(1) as being anticipated by the prior art of record Sun (US-PGPUB-NO:  US20170256825)(As to claim 1, Sun discloses):1. A battery control device incorporated in a battery system including a battery pack with a plurality of unit cells connected in series [Para. 21, 6, refer to: "battery control"], and a temperature sensor attached to a predetermined unit cell [Para. 6, 19, refer to: "temperature"], of the plurality of unit cells, the battery control device comprising [Para. 46, 6]:an integrated amount calculator [Para. 20, refer to: "calculates"; also, Para. 60, refer to:  by the integrated amount calculator is smaller than a predetermined value. [Para. 20, refer to: "current", "calculates", "least"] 
Allowable Subject Matter
The following claims would be allowable if all rejections/objections cited in this office action (if any) are overcome and rewritten to include all of the limitations of the base claim and any intervening claims.The reason for this allowance is: the claimed subject matter could not have been anticipated or obviated using any prior art of references.Allowable claims are: 2-6.
Conclusion

The prior art made of record in the form PTO-892 are not relied upon is considered pertinent to applicant's disclosure.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.Contact information:Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED ALAM whose telephone number is (571) 270-1507, email address: [mohammed.alam@uspto.gov] and fax number (571) 270-2507. The examiner can normally be reached on 10AM to 4PM (EST), Monday to Friday. If attempts to reach the examiner by telephone are unsuccessful, the Examiner's Supervisor, JACK CHIANG can be reached on (571) 272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.